Shupley, C. J. orally
The instructions excepted to relate to the burden of proof. Generally, throughout the whole of a case, the burden is on the plaintiff.
In this case, the plaintiffs had proved that the pauper’s residence was in Bradford, in the fall prior to its incorporation, and that he was found residing there in the spring after the incorporation. The instruction was, in substance, that these two facts made out a prima facie case, that his residence was there at the time of the incorporation. The Court deem that instruction erroneous. Libby v. Greenbush, 20 Maine, 47.

Exceptions sustained.